Citation Nr: 9922909	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder with history of hypochondriac 
neurosis with gastrointestinal, musculoskeletal, and 
cardiovascular psychophysiological disorders, including 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the April 1996 
rating decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and rated it with the 
service connected disability involving hypochondriac neurosis 
with gastrointestinal, musculoskeletal, and cardiovascular 
psychophysiological disorders, including headaches.  The 
evaluation of the service-connected psychiatric disability 
was increased from 10 to 30 percent, effective May 15, 1995.  
In the January 1997 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  

In a November 1998 rating decision, the RO awarded a 50 
percent evaluation for the psychiatric disability, effective 
from May 15, 1995. 


REMAND

The veteran contends that he was exposed to acoustic trauma 
while serving in the Infantry in Vietnam.  According to the 
veteran, he currently has a hearing loss problem and tinnitus 
which are related to service.  At the hearing in March 1999, 
the veteran stated that he had received a hearing aid about 6 
months earlier.  He also testified that he had constant noise 
in his ears that was awfully irritating.  

The evidence demonstrates that the veteran was in combat in 
Vietnam and the circumstances of his service support a 
finding that he was exposed to acoustic trauma during 
service.  See 38 U.S.C.A. § 1154 (West 1991).  In addition, 
some hearing loss is demonstrated by the service medical 
records.  The November 1970 separation examination audiometer 
results are slightly higher in a couple of frequencies in the 
left ear than shown by the June 1968 pre-induction 
examination audiometer results.  

In addition, the record contains some post-service evidence 
of hearing impairment.  The records from the Social Security 
Administration (SSA) contain an examination  report from the 
Tennessee Disability Determination Services, dated in 
February 1995, which notes that the veteran "had obvious 
hearing difficulties and is impaired in his right ear."  VA 
medical records of hospitalizations from November 1994 to 
January 1995 and from September to October 1995 note hearing 
impairment.  Another VA record of a hospitalization in May 
1996 notes in the diagnoses that the veteran complained of 
poor hearing.  

The Board further notes that in February 1997, the veteran 
informed the RO that he had recently undergone a hearing test 
at the Mountain Home VA Medical Center.  He requested the RO 
to obtain a copy of the hearing test.  The record does not 
reflect that the RO attempted to obtain a copy of the record.

The record does not contain the results of a current 
audiogram so it is not clear whether the veteran currently 
has a hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (1998).  Accordingly, an audiogram is necessary to 
determine the veteran's level of hearing loss and also to 
determine if he currently has tinnitus, as well as for a 
medical opinion as to whether any such disorders are related 
to service.

In regard to the veteran's claim for a rating in excess of 50 
percent for his psychiatric disability, he indicated at the 
hearing in March 1999 that this disability had become worse 
since his most recent VA examination in February 1998.  He 
testified that he experiences anxiety, feelings of 
worthlessness, a short-temper, flashbacks, and sleep 
disturbances.  He stated that he had daily thoughts of 
Vietnam and certain noises, smells and tastes triggered such 
thoughts.  He was currently married and had been married five 
times.  He received treatment for PTSD about every three 
months and received all this treatment through VA.

Another VA psychiatric examination is necessary because the 
veteran has indicated that his psychiatric disability has 
become worse since the most recent VA psychiatric examination 
for compensation purposes.  

Finally, the Board notes that at the March 1999 hearing 
before the undersigned, the veteran raised the issues of 
entitlement to service connection for back disability and 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  These issues have not been 
addressed by the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be provided and 
requested to complete and return the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities.  

2.  The veteran should also be requested 
to identify specific names, addresses, 
and approximate dates of treatment for 
all health care providers, private and 
VA, who may possess additional records 
pertinent to his claims.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.  In any event the RO 
should attempt to obtain a copy of 
records pertaining to any hearing testing 
of the veteran at the Mountain Home VA 
Medical Center as well as any other 
pertinent VA medical records which have 
not already been obtained.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of the 
veteran's hearing loss and tinnitus.  
With respect to any hearing loss and 
tinnitus identified, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the hearing loss and tinnitus are 
etiologically related to the veteran's 
period of service.  All indicated studies 
should be performed and the complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review.  The report is to 
reflect whether a review of the claims 
folder was made.  The examination report 
must be typed.

4.  The veteran should also be provided a 
VA psychiatric examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected psychiatric 
disability.  With respect to each of the 
symptoms listed in the current schedular 
criteria for evaluating mental disorders, 
the examiner should indicate whether such 
symptom is a manifestation of the 
veteran's service-connected psychiatric 
disability.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected psychiatric disability, to 
include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The examiner should utilize the criteria 
set forth in DSM-IV.  The rationale for 
all opinions expressed should be 
provided.  The claims folder, including a 
copy of this REMAND, must be made 
available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims folder was 
made.  The report must be typed.

5.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of impairment from the 
service-connected residuals of a shell 
fragment wound of the left arm.  All 
current manifestations of the disability, 
to include all associated functional 
impairment, should be identified.  All 
indicated studies should be performed.  
In addition, the examiner should provide 
an opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work. The rationale 
for all opinions expressed should be 
provided.  The claims folder, including a 
copy of this REMAND, must be made 
available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims folder was 
made.  The report must be typed.

6.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated 
development, adjudicate the claim for 
service connection for back disability 
and readjudicate the issues currently on 
appeal.  The claim for a total rating 
based on unemployability due to service-
connected disabilities should also be 
adjudicated if it has not been rendered 
moot.

7.  If the benefits sought are not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case on all 
issues in appellate status and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the Supplemental Statement of the 
Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



